Title: General Orders, 16 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Thursday 16 May ’82
                            Parole
                            C. Signs
                        
                        The General is extremely concerned to learn that an Article so salutary as that of distilled Liquors was
                            expected to be when properly used, and which was designed for the comfort and refreshment of the troops has been in many
                            instances productive of very ill consequences—He calls the attention of officers of every grade to remedy these abuses
                            and to watch over the health of their men, for which purpose he suggests the expedient of keeping liquor Rolls in every
                            Corps, from which the Name of every soldier shall be struck off who addicts himself to drunkenness or injures his
                            Constitution by intemperence. Such soldiers as are Struck off are not to draw liquor on any occasion, but are to receive
                            other articles in lieu thereof—The Quarter Masters upon receiving such commuted Articles are to receipt for the ful
                            amount of the rations included in the returns: that there may no irregularity in the Accounts.
                        The vile practice of swallowing the whole ration of liquor at a single draught is also to be prevented by
                            causing the Serjeants to see it duly distributed daily and mixed with Water at stated times; in which case instead of
                            being pernicious it will become very refreshing and salutary—An object so essential to the health of the Men ought not
                            only to be super-intended by the Officer of Police, as it is worthy to attract the attention of every Officer who is
                            anxious for the reputation of the Corps to which he belongs, the welfare of individuals and the good of service—But it
                            rests principally with the Commandants of Corps to have so useful a regulation carried effectually into execution, as well
                            as to preserve cleanliness, oeconomy and good order, within the spheres of their respective commands.
                        Major General Heath will be pleased to settle with the Brigadiers and Commanding Officers of Brigades the
                            quantity of liquor proper to be drawn in hand by the troops, after which he is authorized to commute by agreement with the
                            Contractors the rations of Whiskey or such proportions of them as may be Judged Necessary, for Vegitables or other
                            articles agreeably to the prices fixed in the Contracts to the component parts of rations.
                    